Citation Nr: 1043604	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-29 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from October 
1954 to October 1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Veteran had a hearing with a Decision Review Officer (DRO) at 
the RO in Milwaukee in February 2010.  The transcript has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record does not indicate the 
Veteran has been diagnosed with a left knee disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in February 2008.  This letter advised the Veteran of 
the information necessary to substantiate his claim and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board notes that the Veteran's service treatment records were 
destroyed in a July 1973 fire that occurred at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  This was 
indicated by the NPRC in the March 2008 response to the request 
for the Veteran's service records.  When service treatment 
records are lost or missing, VA has a heightened duty to assist 
in developing the claim, as well as to consider the applicability 
of the benefit of the doubt rule and to explain its decision.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The RO informed the Veteran in May 
2008 that his service treatment records were destroyed and asked 
him to provide any information or records he may have in his 
possession that would assist in reconstructing his records from 
other sources.  The Veteran responded indicating he was treated 
for a soccer left knee injury sometime from May 1956 to October 
1956 while stationed in Germany, but he did not recall any other 
details or have any records in his possession.  The information 
provided by the Veteran was insufficient for the RO to 
practically attempt to locate these treatment records from other 
sources.  The Board concludes, the RO exhausted efforts from 
obtaining records from other sources and further efforts would be 
futile.

The Veteran's VA treatment records are in the file.  The VA has 
also obtained private treatment records and associated them with 
the claims file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in August 2008 
to obtain an opinion as to whether his left knee disability could 
be attributed to service.  The opinion was rendered by a medical 
professional following a thorough examination and interview of 
the appellant and review of the claims file.  The examiner 
obtained an accurate history and listened to the appellant's 
assertions.  The examiner laid a factual foundation and reasoned 
basis for the conclusions that were reached.  Therefore, the 
Board finds that the examination is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran maintains he injured his left knee playing in a 
soccer game when he was stationed in Germany in the summer of 
1956.  He claims since service he has suffered with continuous 
left knee pain.  For example, at the February 2010 DRO hearing, 
the Veteran testified that since separation from service he has 
had pain and shaking in his left knee.  For these reasons, the 
Veteran believes his claim for service connection should be 
granted.  

Again, the Board notes the Veteran's service treatment records 
are unavailable due to a fire-related incident.  The Board has 
considered the Veteran's statements that he has suffered with 
left knee pain since his in-service soccer injury.  In accordance 
with the recent decision of the United States Court of Appeals 
for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006), the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is credible regardless of the lack of contemporaneous 
medical evidence.  When service treatment records are lost or 
missing, VA has a heightened duty to assist in developing the 
claim, as well as to consider the applicability of the benefit of 
the doubt rule and to explain its decision.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 
9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

These provisions, however, do not relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current condition 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

Accordingly, the pertinent inquiry here is whether the Veteran 
has a current left knee disorder related to his claimed in-
service injury and complaints of left knee pain since service.  
The Board concludes he does not.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

After service, the Veteran has produced no competent evidence 
that he is currently diagnosed with, or is being treated for, a 
chronic left knee disability.  In a September 2005 private 
treatment record the Veteran reported that he had injured his 
knee in-service and was currently experiencing left knee pain.  
The Veteran was also afforded a VA examination in August 2008 
where he reported intermittent left knee pain about 3or 4/10 in 
intensity.  At this VA examination the Veteran was unable to 
determine how frequently he had pain episodes.

In a private treatment record from January 2009 the Veteran 
reported that he injured his left knee in-service, it was x-rayed 
and he limped for a short period of time, then the knee pain went 
away.  A private treatment record from April 2009 reported that 
the Veteran suffered from continuing left knee pain.  Also, a 
private treatment record from December 2009 indicated that the 
Veteran reported he was still having problems with left knee 
pain.  However, none of these records diagnose the Veteran with a 
left knee disability, or provide further treatment for the left 
knee pain.

The Board acknowledges the Veteran indicates he suffers from left 
knee pain.  However, the Board notes that pain is not, in and of 
itself, a disability for the purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding 
that pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran was also afforded a VA examination in August 2008.  
At this examination, the Veteran reported that he injured his 
left knee in-service and was treated with medication, but was not 
taken off duty because he had a desk job.  The Veteran also 
reported that he remembered playing soccer again after the injury 
occurred.  The Veteran further reported that after service he 
worked as a carpenter apprentice until he was made superintendant 
in 1969.  Even after being made superintendant, he still visited 
sites and had to climb scaffolding, etc.  He reported some 
swelling of the left knee in the 1960's, but further reported 
that he never sought medical care because it did not bother him 
that much and he never missed work because of it.  He also 
reported that he sometimes experienced swelling which lasted a 
few hours or days, but it went away on its own.

The VA examiner reported that the Veteran did not use heat, ice, 
or an assistive device, but he did use topical analgesic.  The 
examiner also reported that the Veteran was able to walk 4 miles 
daily and cross-country ski, although he stopped competitively 
skiing 4 years earlier, though not due to left knee problems.  
The VA examination report indicated the Veteran had a strong 
steady gait, with no warmth, redness or deformity of the left 
knee.  The Veteran had forward flexion to 135 degrees and full 
extension to 0 degrees with mild crepitus on the left side.  
There was no pain on pressure to patella and joint line and no 
instability was found on either knee.  After reviewing an x-ray 
taken the same day, the VA examiner reported no significant join 
space narrowing or marginal osteophytes, and no suprapatellar 
join effusions were apparent.  Ultimately the VA examiner opined 
the Veteran had a normal examination and x-ray with no evidence 
of disease, and no diagnosis for the claimed left knee condition.

The Board finds the VA examiner's opinion persuasive.  It is 
based on a thorough review of the claims file as well as the 
Veteran's assertions.

As noted above, the Veteran has been regularly seen by a private 
physician, although he has never been diagnosed with a left knee 
disability.  In a September 2005 private treatment record, the 
Veteran told his physician about the in-service injury and 
questioned if it could be related to his current knee pain.  The 
physician stated that he would "really doubt" that the 
Veteran's current knee pain was caused by his in-service injury.  
He went on to state that the Veteran had ski jumped competitively 
since his separation from service and to link his current knee 
pain with the in-service injury "would be stretching it."

In December 2006 and May 2007 VA treatment records, a 
computerized medical history noted left knee pain since service.  
However, in the VA treatment records there is no follow-up 
regarding the pain, treatment for his left knee, or diagnosis of 
a left knee disability.  There is nothing further until a January 
2009 private treatment record where the Veteran reported he 
suffered an in-service injury which caused left knee pain, 
although he stated the pain later went away.  The physician x-
rayed both knees and reported very minor medial joint space 
narrowing, but as the Veteran was age 75 with decent knees, the 
physician did not think this would be a problem.  The physician 
further reiterated that the Veteran could walk 2 to 3 miles 
without problems and the knee x-rays really looked "quite 
good."  In private treatment records from April and December 
2009, the Veteran reported that he was still experiencing left 
knee pain, but there was no diagnosis or treatment given.  

In a February 2010 statement provided to the Veteran's private 
physician, Dr. B., by the Winnebago County Veteran's Service 
Office, Dr. B. stated that he believed, due to the patient's 
history, the Veteran's left knee "injury" was as least as 
likely as not related to his in-service injury.  Again, however, 
Dr. B in this statement did not actually diagnose the Veteran 
with any chronic left knee disorder.

The Board has reviewed the claims file and the Veteran's private 
and VA treatment records.  Although the February 2010 statement 
from Dr. B. reported that the Veteran's knee "injury" was at 
least as likely related to his in-service injury, the only 
rationale given by Dr. B. is that his opinion is based on the 
patient's history.  However, as noted above, in a private 
treatment record from September 2005, 5 years earlier, Dr. B. 
reported that he would "really doubt" that the Veteran's 
current knee pain was caused by his in-service injury and to link 
his current knee pain with the in-service injury "would be 
stretching it."  
 
Regardless of the wavering opinions of Dr. B, the fact remains 
the Veteran has never been diagnosed with a chronic left knee 
disorder privately or at the VA.  Aside from Dr. B, the August 
2008 VA examiner also provided a thorough examination, which 
included reviewing the claims file, performing range of motion 
tests, and interpreting x-rays taken of the left knee.  
Ultimately, the VA examiner could not diagnose the Veteran with a 
left knee disability.

As such, taking all evidence of record into account, the Board 
finds that no medical professional has ever diagnosed the Veteran 
with a current left knee disorder.  Without a current diagnosis 
of a disability, the Board cannot grant service connection.  To 
prevail on the issue of service connection, there must be medical 
evidence of a current disability.  See Degmetich v. Brown, 104 F. 
3d. 1328 (Fed. Cir. 1997) (to establish a claim of service 
connection, a current disability must have existed on or after 
the date of the claim for service connection); see also McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (there is a current 
disability for VA purposes, when an appellant has a disability at 
the time a claim is filed or during the pendency of that claim, 
even if it subsequently resolves).

In sum, the Board finds that there is no competent evidence of a 
current diagnosis of a left knee disability.  The Veteran has 
produced no competent evidence or medical opinion in support of 
his claim that he suffers from such a disability, and the weight 
of the evidence included in the record weighs against granting 
the Veteran's claim.  Accordingly, the Veteran's claim for 
service connection must be denied.


ORDER

Entitlement to service connection for a left knee disability is 
denied.



____________________________________________
SHEREEN M. MARCUS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


